Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021 has been re-considered by the examiner.  Under the non-patent literature documents, reference no. 25 has been considered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freilich et al., US 11,288,138 B1 (previously cited).
Referring to claim 1:
In col. 11, lines 33-43 and 50-56 and in col. 13, lines 12-26 Freilich et al. disclose generating a plurality of data fragments (user data distributed across storage nodes) from a set of data to enable reconstruction (rebuild the data) of a portion of the data from a subset of the plurality of data fragments (erasure coding schemes) pursuant to a first level of reliability coding, wherein the plurality of data fragments includes a first fragment and a second fragment.  
In col. 11, lines 50-56, Freilich et al. disclose storing, across a plurality of nodes in a network, the plurality of data fragments, wherein storing the plurality of data fragments includes storing the first fragment at a first node and the second fragment at a second node.
In Fig. 2A and in col. 15, lines 39-43 and in col. 16, lines 31-40, Freilich et al. disclose generating, by the first node, a plurality of secondary fragments derived from the first fragment to enable reconstruction (data is read, correcting any errors) of the first fragment from a subset of the plurality of secondary fragments pursuant to a second level of reliability coding (data is striped across multiple units of non-volatile solid state storage 152, which is in a single storage node).  Additionally, in col. 11, lines 43-46, Freilich et al. disclose mirroring and erasure coding at various levels may be used to recover from multiple types of failures that occur separately or in combination (a first and second level of reliability coding).
In col. 15, lines 39-43, Freilich et al. disclose storing the plurality of secondary fragments from the first fragment across a plurality of storage devices included within the first node, wherein storing the plurality of secondary fragments includes storing each of the plurality of secondary fragments in a different one of the plurality of storage devices.
In col. 13, lines 12-21, Freilich et al. disclose reconstructing the portion of the data from a subset of the plurality of data fragments, wherein reconstructing the portion of the data includes reconstructing the first fragment from a subset of the plurality of secondary fragments.  In col. 13, lines 19-21, Freilich et al. disclose that the storage nodes (first level) and non-volatile solid state storage (second level) cooperate (coordinate) to recover and rebuild the data in at least partially new locations.  Given the broadest, reasonable interpretation, coordinating the first level of reliability coding and the second level of reliability coding to reduce network traffic is merely using an erasure coding scheme with a set of storage devices that reduces network traffic.  Considering that data can be rebuilt within a storage device without any network traffic (see Freilich et al.: col. 11, lines 33-43 and 50-56 and col. 13, lines 12-26), Freilich et al. disclose coordinating the first level of reliability coding and the second level of reliability coding to reduce network traffic.  In col. 17, lines 47-51, Freilich et al. disclose the redundancy schemes include error correction codes that tolerate corrupted bits within a single storage device, erasure codes that that tolerate the failure of multiple storage nodes, and replication schemes that tolerate data center or regional failures.  One of ordinary skill in the art would recognize that Freilich et al. uses different levels of error codes to reduce network traffic because corrupted bits within a single storage device are corrected using error correction codes, opposed to using erasure codes that span a network of storage nodes.  The network is never used for error correction on a single storage device.   
Referring to claims 2 and 14, in col. 13, lines 12-21, Freilich et al. disclose wherein reconstructing the portion of the data includes: identifying a failed storage device within the first node (non-volatile solid state storage is unreachable, and col. 61, lines 26-30 discloses a disruption in communications may occur because a storage system fails), wherein the failed storage device is one of the plurality of storage devices included within the first node (col. 15, lines 39-43—data striped across multiple units of non-volatile state storage).  And in col. 13, lines 19-21, Freilich et al. disclose reconstructing data stored at the failed storage device using secondary fragments stored across a reconstruction subset of the plurality of storage devices, wherein the reconstruction subset does not include the failed storage device.  Additionally, in col. 85, lines 18-23, Freilich et al. disclose performing a RAID rebuild).
Referring to claims 3 and 16, in col. 11, lines 37-43 and col. 13, lines 12-26, Freilich et al. disclose wherein reconstructing the data stored at the failed storage device includes: reconstructing the data stored at the failed storage device within the first node (erasure codes are used across flash memory devices on a single storage device) without requiring network access to any of the other plurality of nodes in the network.
Referring to claims 4 and 15, in col. 11, lines 37-43 and col. 13, lines 12-26, Freilich et al. disclose wherein reconstructing the data stored at the failed storage device includes: reconstructing the data stored at the failed storage device within the first node (erasure codes are used across flash memory devices on a single storage device) without generating network activity.
Referring to claims 6 and 18:
In Fig. 2A and in col. 15, lines 39-43 and in col. 16, lines 31-40, Freilich et al. disclose wherein the plurality of storage devices is a first plurality of storage devices.
In Fig. 2A and in col. 15, lines 39-43 and in col. 16, lines 31-40, Freilich et al. disclose generating, by the second node, a plurality of secondary fragments derived from the second fragment to enable reconstruction (data is read, correcting any errors) of the second fragment from a subset of the plurality of secondary fragments (data is striped across multiple units of non-volatile solid state storage 152, which is in a single storage node) derived from the second fragment.  The Examiner notes that Freilich et al. is not limited to only one storage node with a plurality of solid state storage devices, but discloses each storage node capable of having a plurality of solid state storage devices.
In col. 15, lines 39-43, Freilich et al. disclose storing the plurality of secondary fragments derived from the second fragment across a plurality of storage devices included within the second node, wherein storing the plurality of secondary fragments derived from the second fragment includes storing each of the plurality of secondary fragments derived from the second fragment in a different one of the second plurality of storage devices.
Referring to claims 7 and 19, in col. 13, lines 12-21, Freilich et al. disclose wherein reconstructing the portion of the data includes: reconstructing the second fragment from a subset of the plurality of second fragments derived from the second fragment.
Referring to claim 8, in col. 17, lines 51-55, Freilich et al. disclose wherein generating the plurality of data fragments includes: generating a plurality of Reed Solomon erasure coding data fragments, the plurality of Reed Solomon erasure coding data fragments including a plurality of parity data fragments.
Referring to claim 9, in col. 17, lines 51-55, Freilich et al. disclose wherein generating the plurality of secondary fragments from the first fragment includes: generating one or more parity data fragments (LDPC used within a single storage unit).
Referring to claim 10, in col. 21, lines 7-9, Freilich et al. disclose wherein storing the plurality of data fragments includes: storing each of the plurality of data fragments in a different fault domain.
Referring to claim 11, in col. 21, lines 7-9, Freilich et al. disclose wherein the fault domain is defined as a node.
Referring to claim 12, in col. 11, lines 50-53 and in col. 12, lines 33-34, Freilich et al. disclose wherein the fault domain is defined as a rack (a chassis is a rack and multiple chassis are connected together to define a storage cluster).
Referring to claim 13:
In col. 3, lines 19-25 and in col. 14, lines 5-15, Freilich et al. disclose a storage system comprising: a memory system; and processing circuitry having access to the memory system, wherein the processing circuitry is configured to be capable of performing operations.
In col. 11, lines 33-43 and 50-56 and in col. 13, lines 12-26 Freilich et al. disclose generating a plurality of data fragments (user data distributed across storage nodes) from a set of data to enable reconstruction (rebuild the data) of the set of data from a subset of the plurality of data fragments (erasure coding schemes) pursuant to a first level of reliability, wherein the plurality of data fragments includes a first fragment and a second fragment.
In col. 11, lines 50-56, Freilich et al. disclose storing, across the plurality of nodes in a network, the plurality of data fragments, wherein storing the plurality of data fragments includes storing the first fragment at a first node and the second fragment at a second node, wherein the first node and the second node are included within the plurality of nodes.
In Fig. 2A and in col. 15, lines 39-43 and in col. 16, lines 31-40, Freilich et al. disclose generating a plurality of secondary fragments derived from the first fragment to enable reconstruction (data is read, correcting any errors) of the first fragment from a subset of the plurality of secondary fragments pursuant to a second level of reliability coding (data is striped across multiple units of non-volatile solid state storage 152, which is in a single storage node).  Additionally, in col. 11, lines 43-46, Freilich et al. disclose mirroring and erasure coding at various levels may be used to recover from multiple types of failures that occur separately or in combination (a first and second level of reliability coding).
In col. 15, lines 39-43, Freilich et al. disclose storing the plurality of secondary fragments from the first fragment across a plurality of storage devices included within the first node, wherein storing the plurality of secondary fragments includes storing each of the plurality of secondary fragments in a different one of the plurality of storage devices.
In col. 13, lines 12-21, Freilich et al. disclose reconstructing the set of data from a subset of the plurality of data fragments, wherein reconstructing the set of data includes reconstructing the first fragment from a subset of the plurality of secondary fragments.  In col. 13, lines 19-21, Freilich et al. disclose that the storage nodes (first level) and non-volatile solid state storage (second level) cooperate (coordinate) to recover and rebuild the data in at least partially new locations.  Given the broadest, reasonable interpretation, coordinating the first level of reliability coding and the second level of reliability coding to reduce network traffic is merely using an erasure coding scheme with a set of storage devices that reduces network traffic.  Considering that data can be rebuilt within a storage device without any network traffic (see Freilich et al.: col. 11, lines 33-43 and 50-56 and in col. 13, lines 12-26), Freilich et al. disclose coordinating the first level of reliability coding and the second level of reliability coding to reduce network traffic.  In col. 17, lines 47-51, Freilich et al. disclose the redundancy schemes include error correction codes that tolerate corrupted bits within a single storage device, erasure codes that that tolerate the failure of multiple storage nodes, and replication schemes that tolerate data center or regional failures.  One of ordinary skill in the art would recognize that Freilich et al. uses different levels of error codes to reduce network traffic because corrupted bits within a single storage device are corrected using error correction codes, opposed to using erasure codes that span a network of storage nodes.  The network is never used for error correction on a single storage device.
Referring to claim 20:
In col. 103, lines 16-21, Freilich et al. disclose a non-transitory computer-readable storage medium comprising instructions that, when executed, configure processing circuitry of a storage system to perform operations
In col. 11, lines 33-43 and 50-56 and in col. 13, lines 12-26 Freilich et al. disclose generating a plurality of data fragments (user data distributed across storage nodes) from a set of data to enable reconstruction (rebuild the data) of at least a portion of the data from a subset of the plurality of data fragments (erasure coding schemes) pursuant to a first level of reliability coding, wherein the plurality of data fragments includes a first fragment and a second fragment.
In col. 11, lines 50-56, Freilich et al. disclose storing, across a plurality of nodes in a network, the plurality of data fragments, wherein storing the plurality of data fragments includes storing the first fragment at a first node and the second fragment at a second node.
In Fig. 2A and in col. 15, lines 39-43 and in col. 16, lines 31-40, Freilich et al. disclose generating, by the first node, a plurality of secondary fragments derived from the first fragment to enable reconstruction (data is read, correcting any errors) of the first fragment from a subset of the plurality of secondary fragments pursuant to a second level of reliability coding (data is striped across multiple units of non-volatile solid state storage 152, which is in a single storage node).  Additionally, in col. 11, lines 43-46, Freilich et al. disclose mirroring and erasure coding at various levels may be used to recover from multiple types of failures that occur separately or in combination (a first and second level of reliability coding).
In col. 15, lines 39-43, Freilich et al. disclose storing the plurality of secondary fragments from the first fragment across a plurality of storage devices included within the first node, wherein storing the plurality of secondary fragments includes storing each of the plurality of secondary fragments in a different one of the plurality of storage devices.
In col. 13, lines 12-21, Freilich et al. disclose reconstructing the portion of the data from a subset of the plurality of data fragments, wherein reconstructing the at least a portion of the data includes reconstructing the first fragment from a subset of the plurality of secondary fragments.  In col. 13, lines 19-21, Freilich et al. disclose that the storage nodes (first level) and non-volatile solid state storage (second level) cooperate (coordinate) to recover and rebuild the data in at least partially new locations.  Given the broadest, reasonable interpretation, coordinating the first level of reliability coding and the second level of reliability coding to reduce network traffic is merely using an erasure coding scheme with a set of storage devices that reduces network traffic.  Considering that data can be rebuilt within a storage device without any network traffic (see Freilich et al.: col. 11, lines 33-43 and 50-56 and in col. 13, lines 12-26), Freilich et al. disclose coordinating the first level of reliability coding and the second level of reliability coding to reduce network traffic.  In col. 17, lines 47-51, Freilich et al. disclose the redundancy schemes include error correction codes that tolerate corrupted bits within a single storage device, erasure codes that that tolerate the failure of multiple storage nodes, and replication schemes that tolerate data center or regional failures.  One of ordinary skill in the art would recognize that Freilich et al. uses different levels of error codes to reduce network traffic because corrupted bits within a single storage device are corrected using error correction codes, opposed to using erasure codes that span a network of storage nodes.  The network is never used for error correction on a single storage device.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freilich et al., US 11,288,138 B1 (previously cited) as applied to claims 1 and 13 above, and further in view of Chatterjee et al., US 7,711,897 B1 (previously cited). 
Referring to claims 5 and 17, in col. 23, lines 2-5, Freilich et al. disclose that incoming data is temporarily stored in an NVRAM partition, and then RAID protected and persisted in segments of the storage in flash partitions.  However, Freilich et al. do not explicitly disclose wherein generating a plurality of data fragments from a set of data includes: accumulating data from one or more servers; and responsive to the set of data reaching a sufficient size, generating the plurality of data fragments from the set of data.  In col. 14, lines 30-47, Chatterjee et al. disclose write requests received by a server are arranged sequentially on the RAID array.  When the blocks for an entire stripe has been written to cache, the cache is flushed to disk.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the cache and flushing to disk of Chatterjee et al. into the storage system of Freilich et al.  A person of ordinary skill in the art would have been motivated to make the modification because dispatching full-stripe writes to a RAID subsystem increases the performance greatly, since the parity may be calculated directly from the data that is being written, without having to read the old parity and the old data (see Chatterjee et al.: col. 14, lines 24-28).
Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
On page 9 of the REMARKS, the Applicant argues, “However, Freilich does not disclose in the passages cited by the Office a system in which reliability coding is performed both across devices and within devices in an organized way, and Freilich certainly does not disclose ‘coordinating the first level of reliability coding and the second level of reliability coding to reduce network traffic when reconstructing the first fragment from a subset of the plurality of secondary fragments,’ in the manner recited by amended claim 1.” (emphasis by applicant)  The Examiner respectfully disagrees.  In col. 17, lines 47-51, Freilich et al. disclose the redundancy schemes include error correction codes that tolerate corrupted bits within a single storage device, erasure codes that that tolerate the failure of multiple storage nodes, and replication schemes that tolerate data center or regional failures.  As can be seen, the error correction codes and the erasure codes are both used at the same time.  And in col. 13, lines 19-21, Freilich et al. disclose that the storage nodes (first level) and non-volatile solid state storage (second level) cooperate (coordinate) to recover and rebuild the data in at least partially new locations.    
Further, given the broadest, reasonable interpretation, “coordinating the first level of reliability coding and the second level of reliability coding to reduce network traffic when reconstructing the first fragment from a subset of the plurality of secondary fragments” is merely using an error coding scheme that reduces network traffic.  The claims do not recite any additional considerations such as determining the current network traffic, making adjustments based on the network traffic, or comparing one scheme to another to determine which scheme reduced network traffic.  The only “coordination” appears to be using both error coding schemes together which is explicitly taught by Freilich et al. (see col. 17, lines 47-51 and col. 13, lines 19-21).
  Additionally, the reduction in the network traffic appears to be nothing more than a by-product of using the scheme as can be seen in para. [0007] of the Applicant’s specification: The techniques described herein may provide some technical advantages. For instance, in examples where a second-level or separately-implemented reliability coding process is implemented for data stored at a node, reliability of data across the system or network may be enhanced, since a node may be able to regenerate lost data without relying on data durability coding implemented across multiple nodes or across durability schemes implemented using nodes spanning a network. Further, by avoiding use of data durability coding that may be implemented network-wide, network traffic generated by at least some data rebuilding operations may be reduced, thereby enabling more network bandwidth to be consumed by users of the network for productive purposes.  In col. 17, lines 47-51, Freilich et al. disclose the redundancy schemes include error correction codes that tolerate corrupted bits within a single storage device, erasure codes that that tolerate the failure of multiple storage nodes, and replication schemes that tolerate data center or regional failures.  Additionally, in col. 11, lines 43-46, Freilich et al. disclose that mirroring and erasure coding at various levels may be used to recover from multiple types of failures that occur separately or in combination.  One of ordinary skill in the art would recognize that Freilich et al. uses different levels of error codes to reduce network traffic because corrupted bits within a single storage device are corrected without using the network and other storage nodes storing erasure codes.  Freilich et al. differentiates between correcting corrupted bits on a single storage and recovering from a failure of a storage node, therefore, the reliability coding scheme of Freilich et al. also reduces network traffic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0255925 A1 discloses that hierarchical erasure levels stores different resolutions of erasure data and/or information in the respective levels and, in response to a data storage device error and/or failure, sequentially polls the respective network-level, pods-level, and device-level erasure data to reconstruct the data stored in the error/failed data storage device.
US 11,356,120 B1 discloses hierarchical erasure encoding.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113